Exhibit 10.2

 

RESTRICTED STOCK GRANT AGREEMENT

 

 

THIS AGREEMENT, by and between TWIN DISC, INCORPORATED (the “Company”) and
______________________ (the “Employee”) is dated this 28th day of July, 2016.

 

WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2010
(the “Plan”), which was amended and restated on July 31, 2015, whereby the
Compensation and Executive Development Committee of the Board of Directors (the
“Committee”) is authorized to award shares of common stock of the Company to
officers and key employees carrying restrictions such as a prohibition against
disposition and establishing a substantial risk of forfeiture; and

 

WHEREAS, the Committee has determined it to be in its best interests of the
Company to provide the Employee with an inducement to acquire or increase his
equity interest in the Company.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:

 

1.      Stock Grant.  Subject to the terms of the Plan, a copy of which has been
provided to the Employee and is incorporated herein by reference, the Company
grants to the Employee _________ shares of the common stock of the Company,
subject to the terms and conditions and restrictions set forth below.

 

If at any time while this Agreement is in effect (or shares of common stock
granted hereunder shall be or remain unvested while Employee’s employment
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
shares, then the Committee shall make any adjustments it deems fair and
appropriate (in view of such change) in the number of shares of common stock
then subject to this Agreement.  If any such adjustment shall result in a
fractional share, such fraction shall be disregarded.

 

2.      Fair Market Value.  The fair market value of the shares granted was Nine
Dollars and Seventy Four Cents ($9.74) per share on the date of grant.

 

3.      Price Paid by Employee.  The price to be paid by the Employee for the
shares granted shall be         No          Dollars ($ 0.00) per share.

 

4.      Transferability.  For a period of three (3) years from the date of grant
the shares granted shall not be subject to sale, assignment, pledge or other
transfer of disposition by the Employee, except as provided in Sections 6 or 7,
or except by reason of an exchange or conversion of such shares because of
merger, consolidation, reorganization or other corporate action.  Any shares
into which the granted shares may be converted or for which the granted shares
may be exchanged in a merger, consolidation, reorganization or other corporate
action shall be subject to the same transferability restrictions as the granted
shares.

 

On the third anniversary of the date of grant, one hundred percent (100%) of the
shares granted shall become freely transferable.

 

5.      Forfeitability.  Except as provided in Section 6 of this Agreement, if
the employment of the Employee shall terminate prior to the expiration of three
(3) years from the date of grant other than by reason of death or permanent
disability, the shares granted (or any shares into which they may have been
converted or for which they may have been exchanged) shall be forfeited.  If the
Employee continues to be employed on the third anniversary of the date of grant,
the shares shall become non-forfeitable.

 

6.      Termination Following Change in Control.  Notwithstanding Sections 4 and
5 of this Agreement, if an event constituting a Change in Control of the Company
occurs and the Employee thereafter either terminates employment for Good Reason
or is involuntarily terminated by the Company without cause, the transferability
provisions and the forfeitability provisions shall immediately cease to
apply.  Employee’s continued employment with the Company, for whatever duration,
following a Change in Control of the Company shall not constitute a waiver of
his or her rights with respect to this Section 6. Employee's right to terminate
his or her employment pursuant to this Subsection shall not be affected by his
or her incapacity due to physical or mental illness.  For purposes of this
Section 6:

 

 
 

--------------------------------------------------------------------------------

 

 

 

(a)

“Good Reason” shall mean any of the following, without the Employee’s written
consent:

 

 

(i)

the assignment to Employee of duties, responsibilities or status that constitute
a material diminution from his or her present duties, responsibilities and
status or a material diminution in the nature or status of Employee's duties and
responsibilities from those in effect as of the date hereof;

 

  

(ii)

a material reduction by the Company in Employee's base salary as in effect on
the date hereof or as the same shall be increased from time to time ("Base
Salary");

 

  

(iii)

a material change in the geographic location at which the Employee must provide
services; or

 

  

(iv)

a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.

 

  

(b)

“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:

 

  

(i)

if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
whether or not the Company is then subject to such reporting requirement;

 

  

(ii)

if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than John Batten or any member of his family (the “Batten Family”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;

 

  

(iii)

if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

 

  

(iv)

if the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

To constitute a termination for Good Reason hereunder:

 

  

(i)

Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and

 

  

(ii)

Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.

 

7.      Death/Disability.  Upon the death or permanent disability of the
Employee while employed by the Company the transferability provisions and the
forfeitability provisions shall cease to apply.  Whether the Employee shall be
considered permanently disabled for purposes of this Plan shall be conclusively
determined by the Committee.

 

8.      Rights of Shareholder.  Upon the date of issuance of certificates for
shares granted, the Employee shall otherwise have all the rights of a
shareholder including the right to receive dividends and to vote shares.  Cash
and stock dividends shall be payable to the Employee as they are paid by the
Company, even if the restrictions on the shares to which such dividends relate
have not yet lapsed.  The certificates representing such shares shall be held by
the Company for account of the Employee, and shall be delivered to the Employee
as and when the shares represented thereby become non-forfeitable.

 

9.      Section 83(b) Election.  The Employee acknowledges that:  (1) the stock
granted pursuant to the Plan and this Agreement is restricted property for
purposes of Section 83(b) of the Internal Revenue Code and that the shares
granted are subject to a substantial risk of forfeiture as therein defined until
the year in which such shares are no longer subject to a substantial risk of
forfeiture; and (2) that the Employee may make an election to include the fair
market value of the shares in income in the year of the grant in which case no
income is included in the year the shares are no longer subject to a substantial
risk of forfeiture.  Responsibility for determining whether or not to make such
an election and compliance with the necessary requirements is the sole
responsibility of the Employee.

 

10.    Restrictions on Transfer.  The Employee agrees for himself and his heirs,
legatees and legal representatives, with respect to all shares granted hereunder
(or any securities issued in lieu of or in substitution or exchange therefore)
that such shares will not be sold or transferred except pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or until
the Company is provided with an opinion of counsel that a proposed sale or
transfer will not violate the Securities Act of 1933, as amended.  The Employee
represents that such shares are being acquired for the Employee’s own account
and for purposes of investment, and not with a view to, or for sale in
connection with, the distribution of such shares, nor with any present intention
of distributing such shares.

 

11.    Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.

 

 

 

TWIN DISC, INCORPORATED

 

By:           ____________________________________

Its:           ____________________________________

 

EMPLOYEE:

 

__________________________________________

[NAME]

 

 